Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response affidavit and remark filed on 3/10/22.  The claims are not amended.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 2015-120911A in view of Yun et al ( 2014/0178556).
For claim 1, Jp2015-120911 discloses methylcellulose exhibiting a gel strength that is significantly higher than any of the prior art methylcellulose at a given viscosity.  The methylcellulose allows for the development of food compositions having excellent binding, consistency and shape retention.  The methylcellulose has a methoxyl substitution of 21-42% based on the weight of methylcellulose.  The gel strength is determined by measuring the modulus of elasticity of a 1.5% by weight aqueous solution.  Preferred methylcellulose also exhibit a longer meltback time than conventional methylcellulose with equivalent viscosity and substitution rate.  The methylcellulose can have a viscosity of from about 1-100000cP which is the same as mPa.s (20 degrees C at 2% solution.) 
For claims 5, 10-16,  the methylcellulose is useful in various food compositions as set forth in paragraph 0039. 
For claims 3,6, example 1 shows sample of methoxyl substitution of 31.8% (1.96 methoxyl substitution).  The examples show methylcellulose with different percent of substitution, viscosity and G’ values. 
( see paragraphs 0006,0008-0010,0018,0023 and all the examples)
Jp2015-120911 does not disclose adding a gelling agent having a gelation temperature lower than a gelation temperature of the methylcellulose, the characteristic of storage modulus and a solvent as in claim 1, the gelation temperature of 2% solution as in claim 2 and the gelling agent as in claims 4,7-9.
 Yun et al disclose gelling composition comprising methylcellulose, polysaccharide hydrocolloid and a solvent.  The methylcellulose has viscosities of 2% at 20 degrees C ranging from 40 to 80000 mP-s, preferably from 1000-78000.   Yun et al disclose food comprising the gelling composition.  The polysaccharide hydrocolloid includes gums such as agar, curdlan, knjac gum etc..  ( see paragraphs 0016-0024,0033-0035,0038,0044-0048,0051,0054,0057,0091-0092)
It would have been obvious to one skilled in the art to add another gum and a solvent as taught in Yun to the methylcellulose disclosed in Jp 2015-120911 in forming a gelling composition because such additional ingredients are common in forming gelling composition.  The viscosity claimed falls within the range disclosed in Jp 2015-120911.  How the viscosity is measured does not determine the patentability of the product.  The viscosity disclosed in Jp 911 still includes values falling within the claimed range. Example 1 shows 31.8% methoxyl substitution (1.96) which falls within the claim range.  Also, the percent substitution ranges from 21-42% which inherently includes the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  As to the storage modulus, it is a measure of the gel strength of the methylcellulose.  Jp 2015-120911 discloses  that the methylcellulose has a gel strength (G’) greater than 223X (v .273) where v denotes the viscosity of the methylcellulose.  Thus, it would have been obvious to one skilled in the art to vary the storage modulus depending on the viscosity of methylcellulose.  One can readily determine such parameter through routine experimentation to obtain methylcellulose with the most optimum gel strength for the particular use.  As to the temperature as which such strength is measured, this can readily be determined by one skilled in the art.  Furthermore, such processing parameter does not determine the patentability of the product.  It is also a processing parameter to determine the percent of aqueous solution for the gelation temperature.  Paragraph 0048 of Jp 2015-120911 discloses a gel temperature of 40.6-42.2 for 1.5% solution.  
Response to Arguments
In the response, applicant submits another affidavit. The affidavit is not persuasive.   Paragraph 4 states that although Jp 911 is silent about what change was made in the different viscosity values in examples 1-2 and 4, it is obvious for a person skilled in the art that the starting cellulose wood pulp having different intrinsic viscosity was used in each of Examples.  Paragraph 6 gives the intrinsic viscosity of the pulp.  The showing is unclear and the statements are unclear.  It is unclear if the affidavit is reproducing the values given in the Jp 911 or the values are determined by different ways.  It is also not understood why the affidavit concludes that the lack of intrinsic viscosity values seems to be the reason why the results in Declaration No 3 are not properly understood.  There is no explanation for this statement.  The declaration was already addressed for its deficiency in previous office action.  
Paragraph 7 gives reason why 60 minutes were used in previous affidavit.  However, the explanation does not disprove the fact that example 1 still discloses 30 minutes.  The affidavit makes the statement that “ 60 minutes are better than 30 minutes from the viewpoint of ensuring the sufficient reaction time in comparison with the 60 minutes”.  This statement is not supported by factual evidence that 60 minutes reaction time is better.  The affidavit also states “ Jp 911 contains no description that the longer reaction time adversely affects the reaction”.  This statement is irrelevant as showing must commensurate with the example given in the reference.  
Furthermore, as explained in previous responses to all the affidavits filed.  It is not clear the purpose of the showing.  It is not positioned in the office action that the methyl cellulose disclosed Dow possesses the same properties as the claimed methyl cellulose.  The position taken is that it would have been obvious to one skilled in the art to vary the gel strength depending on the intended use of the composition and the properties desired.  The storage modulus is a measure of the gel strength of the methylcellulose.  Jp 2015-120911 discloses  that the methylcellulose has a gel strength (G’) greater than 223X (v .273) where v denotes the viscosity of the methylcellulose.  Dow discloses the methylcellulose can have viscosity ranging from 1 to about 100000 cp.  A methylcellulose having viscosity of 500 cp will have a storage modulus to be significantly different from methylcellulose having a viscosity of 50000 cp.  It would have been obvious to one skilled in the art to vary the storage modulus depending on the viscosity of methylcellulose.  One can readily determine such parameter through routine experimentation to obtain methylcellulose with the most optimum gel strength for the particular use.  Furthermore, the measurement of the storage modulus also can be different from measuring at different temperature.  Since parameters such as viscosity and storage modulus can be measured and the parameters are known to affect the functionality of the gel composition.  It is within the skill of one in the art to measure the parameters and determine the optimum numbers depending on the intended use of the composition.  The experimentation is not undue and would have been well within the routine experimentation of one skilled in the art.  
In the remark, applicant also points to the affidavit which is not persuasive as explained above.  Applicant further argues that the equation is not supported by the results of the Examples in Dow.  It is unclear what applicant means by not supported by the result.  The measured results are different.  It is not suggested in the office action that the claimed storage modulus are inherent in the disclosure of Jp 911.  As shown in applicant’s table, the difference in viscosity does give different value C which support the position taken in the office that it would have been obvious to one skilled in the art to determine the storage modulus value depending on the viscosity and the gel strength desired.  Furthermore, applicant’s comparison of value B and C is not accurate because value B is give in Pa and value C is calculated from viscosity that is given in mPa-s.  Applicant argues Dow relates to methyl cellulose as a replacement for egg white.  The disclosure of Jp 911 is not limited to replacement for egg white.  Paragraph 0039 clearly discloses many food compositions.  The Yun reference is only relied upon for the teaching of adding additional gelling agent and solvent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 10, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793